DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-14, and 16-22 are presented for examination.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12-14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 20130173513) (“Chu”).
Regarding claim 12, Chu discloses “[a] terminal, comprising: 
a memory configured to store instructions (Chu, reference character 706; see also paragraph 88); and
a processor coupled to the memory and configured to execute the instructions (Chu, reference character 704; see also paragraph 88), which cause the processor to be configured to:
acquire a contextual value of a contextor representing an information source that is available to a terminal and is related to human-computer interaction, wherein the contextual value represents the contextor (context-based action module can obtain context from mobile device, e.g., one or more contextual values indicating that the mobile device was used to call ‘Bob’ and that the call was placed shortly before receiving a user request to launch a social networking application – Chu, paragraphs 25, 67; contextual values are values of individual contextors, i.e., sources of information available to the device – Chu, paragraph 17), and wherein the contextual value comprises location, time information, and at least one of ambient information or a perceived mood mode of the user (context manager can be configured to manage one or more contextors including time and location – Chu, paragraph 26; contextors may be provided that relate to specific user behaviors, emotions, activities, etc.; the user’s mood may be inferred from tone of voice, words used in email communications, etc. – id. at paragraph 79; see also Fig. 2, ref. chars. 211-212 (showing that time and location are both among the contextors));
determine, according to a decision rule, an application that matches the contextual value comprising the location information, the time information, and the at least one of the ambient information or the perceived mood mode of the user (context-based action module can learn that prelaunching the social networking application is an appropriate action to take for the user after the user has called or received a call from Bob – Chu, paragraphs 25, 67; application launching decision engine can learn to launch a social networking application when the user indicates he is happy [decision rule = if happy, then launch social networking app] – id. at paragraph 79; decision engine can observe which application was launched after a prediction is made and after the user launches an application; if the user has previously tended to run a particular application at the same time of day and/or at the same location, this will tend to make it more likely that the decision engine will run the application the next time the user is at the location and/or at the same time of day – id. at paragraph 37; see also Figs. 2 (showing that multiple contextors can be fed into the application launching decision engine), 3 (showing that multiple contextors can be turned on at once));
determine a running parameter of the application according to the application, a history of the contextual value, and one or more previous configuration settings of the application that were previously set according to the location information, the time information, and the at least one of the ambient information or the perceived mood mode of the user in the contextual value, wherein the one or more previous configuration settings of the application are learned over time, and wherein the running parameter comprises a to-be-set configuration setting of the application (application launching decision engine can set one or more configuration parameters [running parameters] for the application when identifying an application to preload; for example, a social networking application could be configured for high-bandwidth features when the user is at a geographical location where there is wireless service [location = contextual value] and for low-bandwidth features where there is only cellular service – Chu, paragraph 68 [note that, since the bandwidth configuration parameter is determined based on the location contextual value, the configuration parameter associated with the application is determined “according to … the contextual value”; before the configuration parameters are set, they qualify as “to-be-set” configuration settings]; history of previous device actions and contextual values can be used to train the decision engines over time [i.e., the history is learned over time] so that the decision engines learn to refine the selection of various device actions in a way that is beneficial to the user [including setting the configuration parameters] – id. at paragraph 29; see also paragraph 79 (disclosing that, for instance, if a mood contextor indicates that the user is happy, the decision engine can learn to launch a social networking application [so the configuration parameter of “launch social networking app when happy” can be determined based on the user’s mood])); and
launch the application, wherein the application is executed using the running parameter (context-based action module can launch the social networking application before the user actually requests the application – Chu, paragraph 25; a social networking application could be configured for high-bandwidth features when the user is at a geographical location where there is wireless service and for low-bandwidth features where there is only cellular service [so the application is executed using the bandwidth parameter] – Chu, paragraph 68).”

	Claim 1 is a method claim corresponding to terminal claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 13, Chu discloses that “the instructions further cause the processor to be configured to:
launch an application launching decision engine to determine, according to the decision rule, the application that matches the contextual value (application launching decision engine is trained by a history of previous device actions and contextual values so that the decision engine learns to refine the selection of various device actions (e.g., application launching) in a way that is beneficial to the user – Chu, paragraph 29; decision is made based on the values of the contextors; for example, a decision engine can implement the decision algorithms to map the values of the contextors to select one or more actions – Chu, paragraph 62; see also reference character 503), 77DOCKET NO.: HUAW08-61810 PATENTwherein the decision rule comprises at least one of a Bayes classifier, a decision tree, a support vector machine, a hidden Markov model, or a Gaussian mixture model (specific examples of suitable decision engines can include Bayesian classifiers, decision trees, support vector machines, hidden Markov models, Gaussian mixture models, etc. – Chu, paragraph 36); and
acquire the application that matches the contextual value and that is output by the application launching decision engine (actions selected by decision engine are performed, e.g., one or more applications are prelaunched – Chu, paragraph 63; see also reference character 505).”

Claim 2 is a method claim corresponding to terminal claim 13 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 14, Chu discloses that “the instructions further cause the processor to be configured to:
launch an application parameter decision engine to determine the running parameter of the application according to the decision rule (application launching decision engine is trained by a history of previous device actions and contextual values so that the decision engine learns to refine the selection of various device actions (e.g., application launching) in a way that is beneficial to the user – Chu, paragraph 29; one possible contextor relates to different types of movement such as walking or driving; for example, a user may tend to use voice recognition to prepare emails when driving but a keyboard when walking [such that the input type is the running parameter of the email application and the application launching decision engine also functions as the application parameter decision engine] – Chu, paragraph 82), wherein the decision rule comprises at least one of a Bayes classifier, a decision tree, a support vector machine, a hidden Markov model, or a Gaussian mixture model (specific examples of suitable decision engines can include Bayesian classifiers, decision trees, support vector machines, hidden Markov models, Gaussian mixture models, etc. – Chu, paragraph 36); and
acquire the running parameter of the application that is output by the application parameter decision engine (movement contextor can provide contextual values such as “walking,” “driving,” “bicycling,” “stationary,” etc. [so that the running parameter of text input type is output by the engine based on the movement type contextor] – Chu, paragraph 82).”

Claim 3 is a method claim corresponding to terminal claim 14 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 22, Chu discloses that “the decision rule comprises at least one of a Bayes classifier, a decision tree, a support vector machine, a hidden Markov model, or a Gaussian mixture model (specific examples of suitable decision algorithms for the decision engines can include Bayesian classifiers, decision trees, support vector machines, hidden Markov models, and Gaussian mixture models – Chu, paragraph 36).”

Claim 21 is a method claim corresponding to terminal claim 22 and is rejected for the same reasons as given in the rejection of that claim.

Claim Rejections - 35 USC § 103
Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Dandekar et al. (US 20070055707) (“Dandekar”).
	Regarding claim 5, Chu discloses “[a] terminal application launching method, comprising: 
…acquiring a contextual value of a contextor of a terminal, wherein the contextor represents an information source available to the terminal and is related to a human-computer interaction, wherein the contextual value is a value that represents the contextor (context-based action module can obtain context from mobile device, e.g., one or more contextual values indicating that the mobile device was used to call ‘Bob’ and that the call was placed shortly before receiving a user request to launch a social networking application – Chu, paragraph 25; contextual values are values of individual contextors, i.e., sources of information available to the device – Chu, paragraph 17), and wherein the contextual value comprises location information, time information, and at least one of ambient information or a perceived mood of a user (context manager can be configured to manage one or more contextors including time and location – Chu, paragraph 26; mood contextor may be inferred from tone of voice, words used in email communications, etc. – id. at paragraph 79; see also Fig. 2, ref. chars. 211-212 (showing that time and location are both among the contextors));
determining, from the … applications according to the contextual value, a first associated application that matches the contextual value comprising the location information, the time information, and the at least one of the ambient information or the perceived mood mode of the user (application is identified for prelaunching by application launching decision engine based on the contextual value; for example, when the user has just completed calling a family member, the application launching decision engine can prelaunch a social networking application because the decision engine anticipates that the user is likely to request the application relatively soon after the phone call – Chu, paragraph 67; see also Fig. 2 (showing that multiple contextors may be input to the application launching decision engine and that time and location are among the contextors), paragraph 79 (disclosing that the user’s mood may be among the contextors)); 
determining a first running parameter of the first associated application according to the first associated application, a history of the contextual value, and one or more previous configuration settings of the first associated application that were previously set according to the location information, the time information, and the at least one of the ambient information or the perceived mood mode of the user in the contextual value (application launching decision engine can set one or more configuration parameters [running parameters] for the application when identifying an application to preload; for example, a social networking application could be configured for high-bandwidth features when the user is at a geographical location where there is wireless service [location = contextual value] and for low-bandwidth features where there is only cellular service – Chu, paragraph 68 [note that, since the bandwidth configuration parameter is determined based on the location contextual value, the configuration parameter associated with the application is determined “according to … the contextual value”]; history of previous device actions and contextual values can be used to train the decision engines over time so that the decision engines learn to refine the selection of various device actions in a way that is beneficial to the user [including setting the configuration parameters]; the previous device actions can be device actions that were previously taken by the decision engine, such as prelaunching an application [previous configuration setting = prelaunch an application based on the contextors] – id. at paragraph 29; see also Fig. 2 (showing that time and location are among the contextors fed to the application launching decision engine ), paragraph 79 (showing that mood can also be among the contextors)), wherein the one or more previous configuration settings of the first associated application are learned over time (history of previous device actions and contextual values can be used to train the decision engines over time so that the decision engines learn to refine the selection of various device actions in a way that is beneficial to the user – Chu, paragraph 29), and wherein the first running parameter comprises a to-be-set configuration setting of the first associated application (application launching decision engine can set one or more configuration parameters [running parameters] for the application when identifying an application to preload; for example, a social networking application could be configured for high-bandwidth features when the user is at a geographical location where there is wireless service [location = contextual value] and for low-bandwidth features where there is only cellular service – Chu, paragraph 68 [before the configuration parameters are set, they qualify as “to-be-set” configuration settings]); and
launching the first associated application to execute the operation request (prelaunching of associated application can be performed by allocating resources to the application, loading application code and/or data into memory, and executing the code on a processor of the mobile device – Chu, paragraphs 72-74; see also reference characters 603-605), wherein the first associated application is executed using the first running parameter (context-based action module can launch the social networking application before the user actually requests the application – Chu, paragraph 25; a social networking application could be configured for high-bandwidth features when the user is at a geographical location where there is wireless service and for low-bandwidth features where there is only cellular service [so the application is executed using the bandwidth parameter] – Chu, paragraph 68).”
Chu does not appear to disclose explicitly the further limitations of the claim.  However, Dandekar discloses “receiving an operation request of a user, wherein the operation request is executed on one associated application of at least two associated applications (when a user tries to execute a certain type of multimedia file for which there is no file association [operation request], a file association recommendation module is invoked that presents application recommendations to the user – Dandekar, paragraph 14; note the presentation of multiple possible applications)….”
Dandekar and the instant application are both in the field of application launching and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu with the manual operation request functionality of Dandekar, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would increase the flexibility of the system by allowing it to choose the most appropriate application to complete the operation request.  See Dandekar, paragraph 14.

Claim 16 is a terminal claim corresponding to method claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 6, Chu, as modified by Dandekar, discloses “determining a first running parameter of the first associated application according to the contextual value and the first associated application, wherein the first associated application is executed using the first running parameter (decision engine can set one or more configuration parameters for the application; for instance, a configuration parameter could be used to set different email signatures depending on who the user is emailing – Chu, paragraph 68; in another example, one possible contextor relates to different types of movement such as walking or driving; for example, a user may tend to use voice recognition to prepare emails when driving but a keyboard when walking [email application = first associated application; method of input = running parameter; movement type = contextual value] – Chu, paragraph 82).”

Claim 17 is a terminal claim corresponding to method claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 7, Chu, as modified by Dandekar, discloses “outputting an associated application selection prompt to prompt the user to select the first associated application or another 73DOCKET NO.: HUAW08-61810 PATENTassociated application of the at least two associated applications (when a user tries to execute a certain type of multimedia file for which there is no file association [operation request], a file association recommendation module is invoked that presents application recommendations to the user – Dandekar, paragraph 14); and
receiving a selection instruction of the user, wherein the first associated application is launched to execute the operation request in response to the selection instruction of the user (graphical user interface facilitates the choice of the application the user wishes to use to play the multimedia content – Dandekar, paragraph 15; customer launches an application at step 360 – id. at paragraph 38), and wherein the first associated application runs by using the first running parameter (based on a user’s choice of default, the file association recommendation module sets an application as the default application for a certain type of file (e.g., YAHOO® Music as the default for playing an MP3 for the user) [i.e., YAHOO® Music has specific MP3 files as running parameters] – Dandekar, paragraph 30).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu to allow the user to select an application to execute an operation request, as disclosed by Dandekar, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the consumer to customize which application to use to perform a given type of operation.  See Dandekar, paragraph 9.

Claim 18 is a terminal claim corresponding to method claim 7 and is rejected for the same reasons as given in the rejection of that claim.

	Regarding claim 8, Chu discloses that “the method further comprises:
determining a … running parameter of the … associated application according to the contextual value and the … associated application (decision engine can set one or more configuration parameters for the application; for instance, a configuration parameter could be used to set different email signatures depending on who the user is emailing – Chu, paragraph 68; in another example, one possible contextor relates to different types of movement such as walking or driving; for example, a user may tend to use voice recognition to prepare emails when driving but a keyboard when walking [email application = associated application; method of input = running parameter; movement type = contextual value] – Chu, paragraph 82); and
launching the … associated application to execute the operation request, wherein the … associated application executes using the … running parameter (prelaunching of associated application can be performed by allocating resources to the application, loading application code and/or data into memory, and executing the code on a processor of the mobile device – Chu, paragraphs 72-74; see also reference characters 603-605; note that the claim is essentially restating the determining and launching steps with respect to two different applications, and since Dandekar discloses the selection of multiple applications, there is nothing preventing the method of Chu from being applied to any of the multiple applications disclosed in Dandekar).”
Chu does not appear to disclose explicitly the remaining limitations of the claim.  However, Dandekar discloses that “the selection instruction of the user is to select a second associated application of the at least two associated applications (with a file association recommendation function, every time a user tries to execute a certain type of file such as a multimedia file, for which there is no file association, a file association recommendation module is invoked that presents application recommendations to the user; the user then chooses the application – Dandekar, paragraph 14).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu such that the process disclosed therein is applied therein after selecting one application among several, as disclosed by Dandekar, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the consumer to customize which application to use to perform a given type of operation.  See Dandekar, paragraph 9.

Claim 19 is a terminal claim corresponding to method claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Dandekar and further in view of Kavafian, “How to Pick Your Default Apps and Reset Them,” available at https://android.appstorm.net/how-to/customization/how-to-pick-your-default-apps-and-reset-them/ (“Kavafian”).
Regarding claim 9, neither Chu nor Dandekar appears to disclose explicitly the remaining limitations of the claim.  However, Kavafian discloses that “after receiving the selection instruction of the user, the method further comprises:
acquiring a validity period selected by the user (user is prompted to select which app to use to open a file, and the choice can be set to permanent or a one-time selection – Kavafian, first paragraph under “Picking Your Default Apps”); and
74DOCKET NO.: HUAW08-61810 PATENTlaunching an associated application that is in the validity period and corresponds to the operation request to execute the operation request in response to receiving the operation request of the user (once application is selected and the “Always” or “Just once” button is selected, the application launches – Kavafian, see figure under “Picking Your Default Apps”).”
Chu and Kavafian are all in the field of application launching and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chu and Dandekar to give the interface the ability to allow the user to choose a validity period of the selection, as disclosed by Kafavian, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would give the user the flexibility to determine when it is appropriate to use an application for a particular task.  See Kafavian, section entitled “Picking Your Default Apps”.

Regarding claim 10, Chu, in view of Dandekar and Kavafian, discloses that “before acquiring the validity period selected by the user, the method further comprises outputting a selection interface of the validity period to prompt the user to perform validity period selection (“Always” or “Just once” buttons on the “Complete action using” GUI – Kavafian, figure under “Picking Your Default Apps”), wherein the validity period comprises all time … or only a current time (“Always” or “Just once” buttons on the GUI, respectively – Kavafian, figure under “Picking Your Default Apps”)….”  Examiner notes that, because the “recent use” limitation is one of three disjunctive alternatives separated by “or”, the claim has been mapped sufficiently to reject the claim entirely.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chu, Rajendraprasad, Kumar, and Dandekar to perform validity period selection comprising all the time or just once, as disclosed by Kafavian, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the user to customize which application to use to perform a given action and give the user flexibility in allowing him to change the default if his tastes change.  See Kafavian, introduction and section titled “Resetting Your Selection”.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Dandekar and further in view of Cruz Hernandez (US 20100123588) (“Cruz Hernandez”).
	Regarding claim 11, Chu discloses that “the contextor is a user mood (contextors can be provided that relate to specific user behaviors, emotions, activities, etc. – Chu, paragraph 79).”  
Neither Chu nor Dandekar appears to disclose explicitly the remaining limitations of the claim.  However, Cruz Hernandez discloses that “acquiring the contextual value [of] the contextor of the terminal comprises:
launching a camera of the terminal; acquiring an expression of the user (to capture user emotional state while dialing or talking on a cell phone, a digital camera or video camera on the cell phone can be used to capture and then transmit captured mood information or facial expressions to the user being called – Cruz Hernandez, paragraph 26); and
determining the contextual value of the user mood according to the expression of the user (capture user emotional state while dialing or talking on a cell phone, a digital camera or video camera on the cell phone can be used to capture and then transmit captured mood information or facial expressions to the user being called – Cruz Hernandez, paragraph 26).”
Cruz Hernandez and the instant application relate to context-sensitive use of mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chu and Dandekar with the ability to detect a mood based on a user expression as detected by a camera, as disclosed in Cruz Hernandez, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would provide a broader range of mechanisms by which the system can infer the user’s mood and generate actions based thereon.  See Cruz Hernandez, paragraph 26.

Claim 20 is a terminal claim corresponding to method claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed July 29, 2022 (“Remarks”) have been fully considered but, to the extent not rendered moot by the withdrawal of a rejection or the entering of a new ground of rejection, they are not persuasive.
	Applicant argues that Chu allegedly fails to disclose determining a to-be-set configuration setting of the application according to one or more previous configuration settings of the application that were previously set according to location information, time information, and at least one of ambient information or the perceived mood mode of the user in a contextual value.  In making this argument, Applicant alleges that Chu does not set a configuration parameter for an application by analyzing previous configuration parameters that have been set based on contextual values that have just been acquired, nor does it, according to Applicant, disclose using the ambient information or the perceived mood mode of the user in setting the configuration parameters for the application.  Remarks at 14-16.  However, while paragraph 68 of Chu discloses configuration settings that relate to the internal functioning of the application, such as which email signature to use or how much bandwidth to consume, the determination to run an application in response to certain contextual values being met is itself also a configuration parameter of the application, since the application is configured to start automatically when the requisite conditions are met.  Moreover, according to paragraph 29, the decision engine is trained to set the configuration setting “launch application X when such-and-such contextual values are met” based in part both on a history of device actions that were taken by the decision engine (the “previous configuration settings” of the claim) and on previous contextual values (the “history of the contextual value” of the claim).  Furthermore, according to paragraph 26, time and location are among the contextors that can be fed into the application launching decision engine, as is, according to paragraph 79, the user’s mood.  Finally, Figure 3A and paragraph 49 disclose that multiple contextors can be activated simultaneously.  Therefore, Chu meets the amended claim language.
	The remarks regarding the application of Kumar and Rajendraprasad to the amended claim limitations, Remarks at 16-17.  These remarks are moot in light of their deletion from the instant rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125